Judge Saffold
delivered the opinion of the Court.
Bank notes are portable, and could as conveniently as-other money have been brought into Court. The plea without the averment of profert in curia was bad on demurrer.
On the bond as described, a good cause of action is shewn, and prima facie, there was a right to recover. The condition shews a matter in defeasance, of which the defendants in the Court below (if they expected to sustain it by proof) should have availed themselves by plea.(a)
Let the judgment be affirmed.
Judge Ellis having presided on the trial below, and Judge Minor .having been of Counsel, did not sit.

 Mullins vs. Cabiness, ante, p. 28.